 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID IAN LEHRFELD, individual and               No. 2:18-cv-1755 MCE DB PS
      dba Quadrasphere, LLC,
12

13                       Plaintiff,                    ORDER
14           v.
15    ROBERT EDGEMONTI, et al.,
16                       Defendants.
17

18          Defendants Robert Edgemonti and Donna Rae Edgemonti are proceeding in this action

19   pro se. This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and

20   28 U.S.C. § 636(b)(1). Noticed for hearing before the undersigned on February 1, 2019, is

21   defendants’ motion seeking an order removing plaintiffs’ attorney from this action and staying

22   these proceedings. (ECF No. 18.) And noticed for hearing before the undersigned on February 8,

23   2019, is plaintiff’s motion to remand. (ECF No. 21.)

24          However, on January 3, 2019, and January 7, 2019, plaintiff filed ex parte motions to

25   continue the hearing of defendants’ motion from February 1, 2019, to March 1, 2019. (ECF Nos.

26   24 & 26.) Therein, plaintiff argues that plaintiff’s motion to remand “must be heard prior to

27   ////

28   ////
                                                      1
 1   Defendants’s (sic) Motion to Disqualify[.]”1 (ECF No. 24 at 2.) It is true that jurisdiction is a

 2   threshold inquiry that must precede the adjudication of any case before the district court.

 3   Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d 1376, 1380 (9th

 4   Cir. 1988). However, hearing defendants’ motion is not the same as an adjudication.

 5           Nonetheless, plaintiff also asserts that plaintiff’s counsel will be “unavailable and out of

 6   the country from January 25, 2019 through February 6, 2019.” (ECF No. 24 at 2.) The

 7   undersigned finds that this constitutes good cause to continue the hearing of defendants’ motion

 8   to March 1, 2019. However, for purposes of judicial efficiency, the undersigned will also

 9   continue the hearing of plaintiff’s motion to remand to March 1, 2019.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. Plaintiff’s January 3, 2019, (ECF No. 24), and January 7, 2019, (ECF No. 26), motions

12   to continue are granted;

13           2. The February 1, 2019 hearing of defendants’ motion (ECF No. 18) is continued to

14   Friday, March 1, 2019, at 10:00 a.m. at the United States District Court, 501 I Street,

15   Sacramento, California, in Courtroom No. 27 before the undersigned;

16           3. The February 8, 2019 hearing of plaintiff’s motion to remand (ECF No. 21) is also

17   continued to Friday, March 1, 2019, at 10:00 a.m. at the United States District Court, 501 I

18   Street, Sacramento, California, in Courtroom No. 27 before the undersigned; and

19           4. The parties are reminded that pursuant to Local Rule 230, any opposition to these

20   motions shall be filed on or before February 15, 2019, and any reply must be filed on or before
21   February 22, 2019.

22   Dated: January 18, 2019

23

24

25
     DLB:6
26   DB\orders\orders.pro se\lehrfeld1755.mot.cont.hrg.grnt

27
     1
       Defendants filed an opposition to plaintiff’s motion to continue on January 9, 2019. (ECF No.
28   27.)
                                                       2
